Citation Nr: 1632853	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  05-30 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to April 1988.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the case was subsequently transferred to the RO in Indianapolis, Indiana.

A hearing was held before a Decision Review Officer at the RO in May 2005, and a videoconference hearing was held before a Veterans Law Judge in June 2008.  Transcripts of both hearings are of record.  In a February 2014 letter, the Board notified the Veteran that the Veterans Law Judge who conducted the June 2008 hearing was no longer employed by the Board and offered her the opportunity for a new hearing.  In the letter, the Board notified the Veteran that it would assume that she did not want another hearing if she did not respond within 30 days.  The Veteran did not respond to the letter within the 30-day time period, and her current representative later confirmed that she did not want a hearing in this matter.  See March 2016 representative written response to 90-day letter.  Based on the foregoing, there is no outstanding hearing request.

The detailed procedural history of this appeal, including the prior remands for the TDIU claim and the decisions by the Board on other claims, is set forth in the May 2012, November 2013, and August 2014 decisions.  Regarding the remaining claim on appeal, the Board initially denied entitlement to TDIU in the May 2012 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, the Court granted a Joint Motion for Partial Remand filed by the parties and remanded the TDIU claim to the Board.

In the November 2013 decision, the Board granted service connection for depression, as effectuated by the RO in a rating decision that same month. 

In the August 2014 decision, the Board denied entitlement to TDIU.  The Veteran appealed the Board's decision to the Court.  In September 2014, the Court granted a Joint Motion for Partial Remand filed by the parties and remanded the TDIU claim to the Board.  In January 2016, the Board granted an extension of time for the Veteran to respond to its 90-day letter.  The Veteran and her representative submitted additional argument and medical evidence in March 2016, along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

This appeal was processed via a paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.  The VBMS claims file contains additional Court documents and the March 2016 representative written statement and medical evidence.  The Virtual VA claims file contains additional VA treatment records already considered by the AOJ, as well as a February 2014 written appellate brief from the Veteran's prior representative.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service-connected for a fracture of the left hip femur (30 percent disabling) and depression (30 percent disabling).  The combined evaluation has been 50 percent since March 25, 2003 (excluding a period of temporary total evaluation for left hip surgery), which was the effective date for the grant of service connection for depression.
The Veteran has reported that she last worked as a payroll specialist for a private company and left on her own in 2003 due to multiple health issues, including those related to her service-connected disabilities.  See, e.g., July 2003 TDIU application with written statement; May 2004 notice of disagreement; June 2008 Board Hrg. Tr. at 10, 18; November 2009 VA mental health examination report; November 2010 VA social and industrial survey report; March 2013 written statement (dated in September 2012); see also February 2009 written statements from Veteran's family members.  She has explained that she had to quit her last job because she started to forget things, which was problematic because she worked on paychecks, and that the company did not have any other position in which to put he.  See June 2008 Bd. Hrg. Tr. at 18.

VA treatment records show findings of unemployability due to nonservice-connected fibromyalgia or a combination of service-connected and nonservice-connected disorders.  See, e.g., April 2003 and May 2005 fibromyalgia questionnaires and February 2007 and April 2009 physician's statements for a federal loan discharge application (completed by Veteran's VA doctors); VA treatment records from July 2003, September 2003, May 2005, and October 2008.  VA treatment records also show that the Veteran worked to settle her mother's estate, including closing up a business.  See, e.g., VA treatment records from June 2008, October 2008, March 2009, and April 2010.

The August 2002 VA joints examination report from several months before the current claim shows that the Veteran reported that she used a cane, as well as crutches at times, and had symptoms such as pain and stiffness, but she did not use much sick time as a payroll specialist because she was able to sit through most of the day to work.

The Veteran was granted Social Security Administration (SSA) disability benefits based on a primary diagnosis of fibromyalgia and a secondary diagnosis of rheumatoid arthritis and hypertension.  She was given SSA evaluations in June 2003 and January 2004 that address her various medical problems and reported functional impairment.

The November 2009 VA mental health examiner determined that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.  In so finding, the examiner stated that the Veteran's performance in the mental status tasks on examination indicated very little impairment in cognitive functioning.  She could easily compensate for any difficulty with short-term memory by taking notes on tasks that she was required to do at work, a process that would contribute to only a mild loss of workplace productivity.  The examiner also indicated that the Veteran was able to perform activities of daily living and stated that the dedication and devotion she had demonstrated to the appeal process, through her letter writing, thorough research about her fibromyalgia condition, and attendance at various court hearings, showed that she was functioning at least at a moderate level and capable of maintaining some level of employment.

The December 2009 VA general medical examiner determined that the Veteran's left hip disability would most likely impact her ability to maintain gainful employment in a physical occupation, but that there was no objective evidence available to show that it would prevent her from maintaining gainful employment in a sedentary occupation.

The November 2010 VA social and industrial survey examiner determined that the Veteran's health limitations, problems with pain, anxiety, depression, and reported problems with fatigue, memory, and concentration had negatively impacted her ability to maintain stable employment.  The examiner noted that the Veteran did lose her train of thought during the conversation at times, but she was easily redirected.  The examiner also noted that the Veteran did not have any episodes of confusion, but she appeared to compensate for memory deficits with records to help her provide a history of her illness and disability.

The June 2013 VA mental health examiner determined that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning based on her high level of functioning in her daily life, even though she was not employed.  In so doing, the examiner indicated that she reviewed information gathered during the November 2009 VA examination with the Veteran, elaborated on some of that information, and provided updated information.  The examiner noted that the Veteran was not currently receiving treatment from any mental health provider, but that she continued to be prescribed Bupropion by her VA rheumatologist.  She also noted activities of daily living reported by the Veteran, such as planting a vegetable garden ("some things I go go go on and then I'm tired for a couple of days"), being able to be in the car for about an hour before stopping to get out and stretch, and participating in water aerobics.  Following Personality Assessment Inventory testing, the examiner indicated that the Veteran's clinical scale scores suggested someone with an unusual degree of concern about her physical functioning who saw her life as severely disrupted by a variety of complex physical problems that were hard to treat.  Her self-image was shaped by a belief that she was handicapped by poor health, and she reported symptoms consistent with a depressive experience.

In February 2016, Dr. J.M, a private psychologist, interviewed the Veteran by telephone and determined that the severity of her depression had been inextricably intertwined with the pain from her left hip disability and that those service-connected disabilities rendered her unable to secure and follow substantially gainful employment since 2003.  In so finding, Dr. J.M. noted that symptoms contributing to the limitations of social and occupational functioning included a need to isolate, diminished interest in daily activities, and serious memory and concentration problems, citing to the November 2010 VA social and industrial survey as an example.

Based on the foregoing, the VA examination findings and the private opinion suggest different degrees of functional impairment resulting from the Veteran's service-connected disabilities.  The Board finds that a social and industrial survey is needed to address the combined effects of the Veteran's service-connected disabilities alone.  Although the Veteran was provided a social and industrial survey in November 2010, that examination was based on consideration of all of the Veteran's medical problems and did not address whether there was any form of employment that the Veteran could perform without regard to any nonservice-connected disorders.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities alone on her ability to work.  Consideration should not be given to any nonservice-connected disorder.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

The social worker should specifically consider the information contained in the November 2010 VA social and industrial survey report, as well as the August 2002 VA joints examination report, the November 2009 and June 2013 VA mental health examination reports, the December 2009 VA general medical examination report, and the February 2016 private evaluation from Dr. J.M.

A written copy of the report should be associated with the claims folder.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

